DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 2004/0144075 A1).
Regarding claim 17,  One or more non-transitory computer readable media having instructions stored  (memory, figure 42) thereon which, when executed by one or more processors (torque management system, paragraph [0196]), cause the one or more processors to perform operations comprising:
determining a first control signal configured to control a lawn mower in accordance with nominal operating parameters ([1] regulates motor speed, blade speed and allows low energy, low torque operation for lawn cutting, paragraph [0196]);
determining a change in an operating parameter of a mower ([2] limits motor current draw or load on the prime mover;
determining, based at least in part on the change, a second control signal ([3] acts to reverse blade motion to help clear blade obstructions and blade cleaning);
transmitting the second control signal to the lawn mower (transmitting electrical signal to the motor EM to reverse rotation), the second control signal configured to cause the lawn mower to mow in accordance with a second set of operating parameters (maximum current or torque limits); see figure 40-42 and 47.
Regarding claim 18 wherein the second control signal is configured to cause the lawn mower to one or more of:
alter a blade speed (desired motor drive current, Backout or Kickout),
alter a speed of the lawn mower,
alter a deck height,
alter a discharge type, or
actuate a component associated with the discharge opening.
Regarding claim 19, wherein the nominal (acceptable) operating parameter comprises a desired blade speed (desired motor drive currents ([0216] or regulate motor speed, blade speed [0196]) , and wherein the change comprises a difference between a measured blade speed (actual) and the desired blade speed.
Regarding claim 20, wherein the nominal operating parameter comprises a threshold current (figure 47), and wherein the change is based at least in part on: a difference (exceeds threshold, figure 47 and paragraph [0214]) between a measured current and the threshold current, or a curve fitting of the measured current and one or more previously measured currents (history, figure 47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2004/0144075 A1).
Regarding claim 7, Jackson discloses a method for controlling a sickle lawn mower comprising:
one or more of determining or receiving a desired blade speed (required blade speed, paragraph [0171]);
determining a blade speed of the blade (regulating blade speed, paragraph [0196]);
determining a drive control characteristic (motor speed or motor current, [0196]) associated with a motor (EM) coupled to the blade;
determining, based at least in part on the drive control characteristic ( operating torque, [0196]), a second indication of impact (obstruction) to mowing operations;
determining, based at least in part on one or more of the first indication or the second indication, a control signal; and
controlling the lawn mower (freeing the obstruction by reverse operating the blade) based at least in part on the control signal; see figures 40-42 and 47.
Jackson is silent as to determining, based at least in part on the blade speed and the desired blade speed, a first indication of impact (obstruction) to mowing operations. Instead teaches determining the obstruction based on operating torques, or related quantities like motor current draw; paragraph [0171]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jackson by determining obstruction based at least on desired and actual blade speeds as suggested to further verify the occurrence of an obstruction and take remedial action to free it.
Regarding claim 10, wherein the drive control characteristic comprises a current, and wherein determining the second indication comprises:
fitting a curve to a sequence of previously measured currents (History, figure 47) comprising the measured current (figure 41); and determining a likelihood of current saturation based at least in part on the curve and a threshold current.
Regarding claim 12, wherein the blade speed is less than or equal to the desired blade speed, wherein the current meets or exceeds a threshold current, and the control signal is configured to cause the lawn mower to:
stop motion, and
reverse a direction of spin of the blade (figure 47).
Regarding claim 14, wherein the drive control characteristic comprises a current, the method further comprising:
determining, based at least in part on the current and a plurality of previously measured currents (threshold or history; figure 47) , a trend;
generating a signal based at least in part on the trend; and
transmitting the signal to a user device (user interface, figure 47), the signal configured to cause the user device to display a notification (LED display, figure 47) to the user to inspect lawn mower, wherein a previous measured current of the previously measured currents (history) is associated with a previous mow of an area.
Regarding claim 15, wherein the lawn mower is controlled in accordance with the control signal for a period of time (time in figure 41), and
wherein the method further comprises controlling the lawn mower in accordance with a second control signal after the period of time.
Allowable Subject Matter
Claims 1-6 are allowed over prior art of record.
Claims 8-9, 11, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose operating a lawn mower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747